Citation Nr: 1538236	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-03 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent, effective from April 15, 2005, to September 25, 2009; and to a disability rating greater than 70 percent since September 25, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to service connection for a seizure disorder, to include as secondary to posttraumatic stress disorder (PTSD) or as residuals of head injury during service.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 2000 and from March 2001 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several RO decisions.  In February 2013, the Board remanded these matters for further evidentiary and procedural development.  

As noted in the Board's Remand, in a November 2005 rating decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective April 15, 2005.  The Veteran timely perfected an appeal for a higher rating despite the fact that the substantive appeal was filed prior to the original statement of the case (SOC).  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In a February 2007 rating decision, the RO increased the rating for PTSD to 50 percent effective April 15, 2005.  In a July 2010 rating decision, the RO further increased the rating to 70 percent effective September 25, 2009.  Because of these staged ratings, the issue is phrased as shown above.  The Board remanded the PTSD claim for the purpose of providing the Veteran a supplemental statement of the case, which was done in May 2013.

In a March 2007 rating decision, the RO denied service connection for recurrent seizures.  The Veteran timely perfected an appeal of that determination in December 2008.  The Board remanded the seizure claim for the purpose of providing the Veteran an examination and obtaining a medical opinion.  He did not report for the scheduled examination.  However, as discussed in more detail below, the issue of entitlement to service connection for a seizure disorder is again being REMANDED to the Agency of Original Jurisdiction (AOJ).

Finally, in a December 2011 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Veteran's claims file does not contain a copy of an appeal of this issue.  However, as noted in the prior Remand, VACOLS notes the Veteran timely filed a substantive appeal on December 5, 2012.  Therefore, the Board also concluded this issue was on appeal. 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD has caused occupational and social impairment, with deficiencies in most areas, but has not resulted in total occupational and social impairment.

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A disability rating of 70 percent for PTSD, but no higher, is warranted for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating for PTSD and a TDIU award.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in letters dated in July 2005 and January 2007.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, Social Security records, VA medical records, and the Veteran's own contentions along with his representative's written argument.  Additionally, the Veteran has been provided with thorough and comprehensive medical evaluation as to the level of impairment related to PTSD and his employability.  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  


	PTSD

Service connection for PTSD was granted in a November 2005 RO decision.  A 10 percent disability rating was assigned at that time.  The Veteran disagreed with the rating assigned.  In February 2007, the RO increased the disability rating to 50 percent effective as of the Veteran's discharge from service.  In July 2010, the RO increased the rating to 70 percent, effective in September 2009, partly on the basis of a medical opinion that the Veteran's traumatic brain injury symptoms could not be separated from his PTSD symptoms.  Because he has challenged this initial rating assignment, the appeal period encompasses the time period from April 2005, when he was discharged from service, to the present.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board prior to 2014, so the revised regulations are not applicable to this case, and the Veteran's evaluation must be based upon the DSM IV criteria.

Prior to 2009, the medical evidence reflects that the Veteran isolated himself greatly; leaving his home only to walk his dog, to go shopping with his mother on Thursdays, and to attend his regular VA medical and psychological appointments.  He did not have communication with most of his family, and indeed, stopped talking to his own mother for a period of time.  He had a monthly conversation with a friend from service, but essentially no other human interaction.  His VA medical records, reflecting both treatment and examination, are notable for ever-present comments about his lack of eye contact.  His VA psychological therapy reports are replete with discussions of how the Veteran should reach out to other people, to overcome his social anxiety.  Many discussions were recorded by his psychologist about actions such as attempting to chat with others in the check-out line at the grocery store, for instance.  He has panic attacks, which only subside when he returns to his home.  He reports difficulty sleeping, attaining two to four hours of sleep per night, and that sleep medications do not help.  The Veteran also reported having suicidal ideation and a plan for such.  He has taken psychotropic medication and attended regular therapy appointments throughout the appeal period.  

Subsequent to 2009, the Veteran began to have somewhat more success in his interpersonal interactions, as he had several dates and was able to initiate conversations in different settings.  He continues to require medication and regular therapy, and to view his home as a refuge, however.  

Upon careful review, the Board holds that the evidence supports the current award of a 70 percent disability rating throughout the entire appeal period.  His symptoms have been and remain more nearly analogous to those set forth for the 70 percent disability rating, especially his difficulty in adapting to stressful circumstances and his inability to establish and maintain effective relationships.  It would appear that not working helps him keep some stability in his mental situation.  Although his social interactions have increased somewhat, he continues to isolate and to experience panic and severe anxiety when interaction is required.  His own statements, the available VA treatment records, and the VA examination reports buttress the finding that he has occupational and social impairment with deficiencies in most areas due to his PTSD.  Mauerhan.  

However, the Veteran does not manifest total occupational or social impairment related to PTSD with brain injury residuals in any way.  He is consistently deemed able to manage his money, and noted to be well groomed.  Except for the absence of eye contact, he interacts sincerely and appropriately with his VA care providers.  He does not manifest symptoms comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, his own occupation, or his own name.  Therefore the preponderance of the evidence is against a 100 percent schedular disability rating for PTSD.  

	TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

After a career of nearly fourteen years in the Air Force, the Veteran did not have any additional relevant work experience.  He was hired at the Post Office, but only worked there for two weeks, when he began experiencing seizures and left.  No records from the Post Office are available for review, but the Veteran's statements regarding this brief employment are credible and consistent with the information contained in the medical evidence of record.  He has not obtained any additional education since his discharge from service.  

Service connection has been granted for PTSD, rated as 70 percent disabling; a low back disability, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left ear hearing loss, rated as noncompensably disabling.  The combined disability rating is 80 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.

Upon careful and sympathetic review, the Board concludes that the Veteran is indeed unemployable due to service-connected disabilities.  The combination of his psychiatric disability and his physical disabilities present a particular challenge to employment.  The Veteran's extreme social inhibition, described above, is a significant impediment to the Veteran's ability to obtain and retain employment.  

According the Veteran every benefit of the doubt, and in light of his combined 80 percent disability rating, the Board holds that a TDIU is warranted, based upon demonstrated individual unemployability due to service-connected disabilities.  The appeal is therefore granted.



ORDER

An initial disability rating for PTSD of 70 percent, effective from April 15, 2005, to the present, is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating for PTSD greater than 70 percent is denied.

A total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

IF the Veteran is wholly satisfied with the grant of a TDIU reached above, he is informed that he may withdraw his appeal for entitlement to service connection for a seizure disorder by submitted a statement to that effect bearing his signature, or by instructing his representative to withdraw the appeal on his behalf.  

The Veteran asserts his seizure disorder was proximately caused by his service-connected brain injury residuals and/or by his service-connected PTSD.  

The Veteran failed to report for a VA examination which was requested to identify whether the Veteran's TBI was mild or moderate, and whether it was likely the TBI was associated with his seizure disorder.  The Veteran was notified of the scheduled examination by mail, and he was also contacted by phone.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  In this case, however, the Board finds that the evidence of record is insufficient and that further development is still needed.

As the Veteran apparently continues to receive regular VA medical care, his VA medical records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since May 2013 at the VA Northern Indiana Healthcare System and the Indianapolis VA Medical Center, and all related clinics.   

2.  After obtaining all outstanding records, the Veteran's claims file should be provided to a VA physician with appropriate expertise to determine the nature and etiology of his seizure disorder.  

If the examiner indicates a current evaluation of the Veteran is needed, schedule him for an examination.  If he again fails to appear, the requested opinions should still be provided, to the examiner's best ability.

The examiner should provide an opinion on whether the Veteran's in-service TBI was mild, moderate, or severe.  In rendering this opinion, the examiner should comment on the descriptions of the TBI's severity in the October 2007 VA rehabilitation consult note (did not meet the criteria for a TBI or post-concussive syndrome), September 2009 VA TBI second level evaluation note (mild or moderate TBI), September 2009 VA Operation Iraqi Freedom/Operation Enduring Freedom note (moderate TBI), and January 2010 VA TBI examination report (mild TBI).  


The examiner should then provide an opinion on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's seizure disorder was caused or aggravated beyond natural progression by his service-connected TBI.  In rendering this opinion, the examiner should comment on the Veteran's pre-service motor vehicle accident with head trauma, loss of consciousness, and a week-long coma; and the report of the Institute of Medicine, National Academy of Sciences, Gulf War and Health, Volume 7: Long-Term Consequences of Traumatic Brain Injury.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




 
____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


